Exhibit 10.4

AMENDMENT TO SALE AND PURCHASE AGREEMENT

This Amendment to the Sale and Purchase Agreement (“Amendment”) is dated as of
the 10th day of January, 2008, between CITGO Asphalt Refining Company,
a New Jersey general partnership, with offices at 1293 Eldridge Parkway,
Houston, Texas 77077 (“Seller”) and NuStar Asphalt Refining LLC, a Delaware
limited liability company, with offices at 2330 North Loop 1604 West,
San Antonio, Texas 78248 (“Buyer”).

WHEREAS, Seller and Buyer entered into that certain Sale and Purchase Agreement
dated as of November 5, 2007, as amended (the “Purchase Agreement”);

WHEREAS, all capitalized terms used but not defined herein shall have their
respective meanings set forth in the Purchase Agreement; and

WHEREAS, Seller and Buyer desire to modify certain provisions of the Purchase
Agreement;

NOW, THEREFORE, Seller and Buyer agree as follows:

1. Amendments.

(a) Section 1.1 of the Purchase Agreement is hereby amended to add the Services
and Indemnity Agreement to the definition of “Other Agreements” and such
definition now reads as follows “means the Crude Supply Agreement, the Asphalt
Sales Agreement, the Transition Services Agreement and the Services and
Indemnity Agreement.”

(b) Section 1.1 of the Purchase Agreement is hereby amended to include the
following defined term: ““Services and Indemnity Agreement” means the Services
and Indemnity Agreement for services to be entered into by and between Buyer and
Seller, as of the Effective Time, substantially in the form attached hereto as
Exhibit O.” and is hereby attached hereto as Exhibit A.

(c) Section 3.8(a) of the Seller Disclosure Schedule of the Purchase Agreement
regarding Material Contracts is hereby amended and replaced with Exhibit B
attached hereto.

(d) Section 3.8(b) of the Seller Disclosure Schedule of the Purchase Agreement
regarding Material Contracts is hereby amended and replaced with Exhibit C
attached hereto.

(e) Section 3.21 of the Seller Disclosure Schedule of the Purchase Agreement
regarding insurance is hereby amended and replaced with Exhibit D attached
hereto.

(f) Section 3.22 of the Seller Disclosure Schedule of the Purchase Agreement
regarding Assumed Contracts is hereby amended and replaced with Exhibit E
attached hereto.

(g) Schedule 2.4(a) of the Purchase Agreement regarding Seller third person
consents and authorizations is hereby amended and replaced with Exhibit F
attached hereto.

 



--------------------------------------------------------------------------------

(h) Schedule 2.5 of the Purchase Agreement regarding Inventory valuation is
hereby amended and replaced with Exhibit G attached hereto.

(i) Section 2.6(h) of the Purchase Agreement regarding Excluded Assets —
non-banking deposits, prepaid expenses, refunds and offset rights is hereby
amended and replaced with Exhibit H attached hereto.

(j) Schedule 2.6(i) of the Purchase Agreement regarding Excluded Assets is
hereby amended and replaced with Exhibit I attached hereto.

(k) Schedule 2.7(c) of the Purchase Agreement regarding Specific Retained
Obligations is hereby amended and replaced with Exhibit J attached hereto.

(l) Schedule 8.3(g) of the Purchase Agreement regarding necessary third person
consents and authorizations is hereby amended and replaced with Exhibit K
attached hereto.

2. Miscellaneous.

(a) Except as expressly set forth herein, the Purchase Agreement shall remain in
full force and effect and is hereby in all respects ratified and confirmed.

(b) The Purchase Agreement, as amended by this Amendment, sets forth the entire
understanding of Seller and Buyer with respect to the subject matter thereof and
hereof.

(c) This Amendment shall be governed by and construed under the laws of the
State of Texas applicable to agreements made and to be performed entirely within
the State of Texas, without giving effect to any of its principles of conflicts
of laws which would require the application of the laws of another jurisdiction.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one and the same
document.

(e) For purposes of Section 10.2(c)(i) of the Purchase Agreement, the parties
hereto agree that any Losses Buyer suffers or incurs as a result of any matters
disclosed in the amendments to the Seller Disclosure Schedule of the Purchase
Agreement made pursuant to Section 1(c), (d), (e) and (f) of this Amendment
shall constitute Permitted Schedule Update Losses.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

CITGO ASPHALT REFINING COMPANY By:  

CITGO PETROLEUM CORPORATION,

General Partner

 

By:   /s/ Philip J. Reedy

Name:   Philip J. Reedy Title:   Vice President, Finance

 

By:  

CITGO East Coast Oil Corporation,

General Partner

 

By:   /s/ Dean M. Hasseman

Name:   Dean M. Hasseman Title:   Assistant Secretary

 

NUSTAR ASPHALT REFINING, LLC By:   /s/ Curtis V. Anastasio

Name:   Curtis V. Anastasio Title:   President & CEO

 

-3-